Citation Nr: 9912793	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for an 
evaluation in excess of 50 percent for an acquired 
psychiatric disorder classified as anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to August 1945.  He died February [redacted], 1993.

This case was previously before the Board and remanded for 
additional development in October 1996.  The case has been 
returned to the Board for further appellate consideration.  

It was noted in the October 1996 remand, that although a 
claim for accrued benefits based on a claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death hand been raised and 
adjudicated, there was no notice of disagreement, and none 
was timely filed in the course of this appeal.  There was 
also no appeal to the denied claim for pension benefits.


FINDINGS OF FACT

1.  At the time of the veteran's death in February 1993, 
service connection was established for anxiety neurosis (his 
only service-connected disability), rated 50 percent.

2.  The veteran died at home, and the certificate of death 
shows the immediate cause of death as "unknown natural 
causes;" other significant conditions contributing to death 
were obstructive uropathy-likely carcinoma, and 
atherosclerotic coronary artery disease; no autopsy was 
performed.

3.  There is no competent medical evidence of a causal 
relationship between the cause of the veteran's death, and 
the veteran's service or service-connected disability.

4.  There is no competent medical evidence of record that 
service-connected anxiety neurosis/PTSD, played a material 
role in producing or hastening death.

5.  The veteran received private psychiatric treatment and 
medication for decades; at the time of his death he was 70 
years of age, had not worked full time for at least 2 
decades, and his main medical problems were physical.

6.  The service-connected psychiatric disorder, under the 
rating criteria in effect prior to November 7 1996, was 
productive of not more than considerable social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  None of the disorders causing or contributing to the 
veteran's death was proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998)

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.312 (1998)

3.  For the purposes of accrued benefits, an evaluation in 
excess of 50 percent for an acquired psychiatric disorder 
classified as anxiety reaction is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a), 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321 4.124 Diagnostic Code 9400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence that often contains material germane 
to both issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  Pertinent elements of evidence will then be 
discussed with review and analysis of each issue.

Factual Background

Service connection was established for anxiety neurosis, by 
rating action in August 1945, and a 50 percent evaluation was 
assigned.  It was subsequently reduced, incrementally, with a 
noncompensable rating assigned in December 1948.  In 1972 the 
veteran reopened his claim and a private diagnosis was mixed 
anxiety and phobic neurosis.  Following VA psychiatric 
examination, which found no bizarre behavior, delusion or 
hallucinations, a 30 percent evaluation was assigned.  He was 
again examined in July 1975, and the diagnosis was 
psychoneurosis with anxiety and phobic symptoms, moderate.  A 
rating action in November 1975 granted a 50 percent 
evaluation.

In 1991 there was a question of the veteran's marital status, 
and there was subsequently received documentation of his 
divorce from [redacted], and his marriage to the appellant 
February 12, 1992.  

VA medical records show that the veteran was seen in mid 
October 1992 for shortness of breath, feet and leg problems, 
and blood in urine.  His medications included Lorazepam and 
Advil.  The assessment was dysuria, secondary to urinary 
tract infection.  Medication was prescribed.  When seen in 
late October his hematuria was worse, and he had increased 
pain in his knees and now was unable to walk.  The 
assessments were chronic urinary tract infections, and 
osteoarthritis.  A November 1992 note shows that his frank, 
painless hematuria was worsening, and the veteran was to come 
in for evaluation.  

In December 1992 the veteran filed a claim for VA pension 
benefits, to included aid and attendance.  Accompanying his 
claim was a statement from a medical provider dated in 
November 1992, concerning examination in support of aid and 
attendance.  The medical statement noted a mental disorder 
through the VA, with a likely diagnosis of PTSD.  The 
examiner noted seeing the veteran for bilateral knee 
problems, and hematuria, etiology unknown.  The examiner was 
not sure as to the extent of his mental disability but the 
veteran behaved fairly well in the clinic although his spouse 
reported that he was quite worse on occasion.  There was no 
problem with advancing age, dizziness, or loss of memory.  
The veteran's main concern was his knees.

The veteran was hospitalized briefly in January 1993 with 
complaints of increasing shortness of breath, and history of 
recurrent hematuria, status post transurethral resection of 
the prostate.  A private physician was following him.  
Examination showed some swelling in the legs.  The veteran 
was hallucinating and was disoriented, according to his 
spouse, but there were so specific localizing neurological 
deficits.  It was noted that he sat on the edge of the bed 
and "picks for things in the air-this picking has been going 
on for years."  His discharge was irregular.  The 
impressions were congestive heart failure with severe 
hypoxia, probably chronic obstructive pulmonary disease and 
cor pulmonale; anemia of unknown etiology, rule out secondary 
to hematuria versus multiple myeloma; recurrent hematuria of 
unknown etiology; and obesity.  Post-traumatic stress 
syndrome was also a diagnosis.  A doctor's note was to the 
effect the veteran had CHF (congestive heart failure) of 
unknown etiology and hematuria and he refused further 
diagnostic work-up and refused to stay in the hospital.  It 
was recorded that Dr. C. "says not a patient we can hold."

A County Service Officer, in a statement received in January 
1993, noted that recently the veteran had been hospitalized, 
and a VA physician had told the service officer that the 
veteran's condition was serious.  The service office stated 
that the veteran was "terminal" if he didn't receive care 
and "the veteran's mental condition makes him an unwilling 
patient when his medication is withdrawn."  It was reported 
that after 2 days in ICU (intensive care unit) the veteran 
insisted on being released to go home.  He and spouse cannot 
possibly afford in-home health care, so the situation was 
very grave according to the service officer.  It was 
requested that the situation be looked into, and that without 
rapid intervention the veteran would be terminal.  

The veteran, in a statement in January 1993 reported that his 
service-connected condition was much worse than currently 
rated, and he requested that as soon as he was rated for 
pension re-evaluate him for an increased rating.

The appellant filed a claim for death benefits in March 1993.  
The certificate of death for the veteran shows the immediate 
cause of death as "unknown natural cause."  Other 
significant conditions contributing to death but not 
resulting in the underlying cause, were obstructive uropathy, 
likely carcinoma; and atherosclerotic coronary artery 
disease.  No autopsy was performed.  

Received in March 1993 was a copy of a record of treatment in 
December 1992.  The veteran was seen for hematuria, and it 
was noted that he had blood in his urine off and on for 
several years.  At first it was cyclical but in the last 2 or 
3 months it was almost constantly off and on, at times with 
clots.  He had been seen at a VA facility, the last time 
about a month ago, and treated for an infection in his urine.  
The bleeding did not clear up but some respiratory problems 
did.  He was markedly overweight, and had a very painful 
knee.  He did not sleep at night because of his knee hurting.  
Urinalysis showed gross blood, both crenate and fresh cells.  
He was advised he needed a work-up, and the examiner would 
contact the VA hospital.

The veteran's ex-spouse, in a statement dated in March 1993, 
reported that the veteran's mental health had deteriorated 
over the years, and his personality changed completely.  He 
became threatening, and when he phoned a marriage counselor, 
her reaction was that the veteran was out of control and that 
he was a paranoid schizophrenic.

The veteran's daughter, in a statement in April 1993, 
reported that the veteran underwent a tremendous personality 
change when his medication was discontinued several years 
before.  He seemed to be angry and out of control much of the 
time, and was obstinate, demanding and unreasonable.  He 
blamed others, and after the medication change she and the 
veteran drifted apart.  The daughter reported that she was in 
a nursing program, had learned that sedative hypnotics were 
never discontinued suddenly as the veteran's were, and that 
she believed that the veteran's ill health, divorce, and 
problems he and his ex-spouse went through could have been 
avoided had there been an interested physician monitoring him 
closely.  She felt that his personality changes affected his 
remaining years of living and ultimately cost him his life.

Received in April 1993 were statements from former neighbors 
and friends of the veteran and his ex-spouse, that 
collectively were to the effect the veteran changed over the 
years and acted unreasonably.  A statement from the veteran's 
son was to the effect that in about a years time the veteran 
began to act irrationally, was unable to handle money, began 
to talk incoherently, and eats vast quantities of food.  It 
was the son's opinion that the medication withdrawal stated a 
rapid decline physically and mentally, and his behavior 
became unpredictable.  

Also received in April 1993 were copies of VA medical records 
for the veteran, showing treatment in 1987 and 1988, and 
again in 1992 and 1993.  He was seen in June 1987 and 
recounted his problems during and after the war.  His 
medications were Stelazine and Valium.  He was having 
prostate problems.  He continued to be followed in 1987 with 
the medication helping, and prostate surgery in January 1988.  
It was noted that he was on Stelazine since 1950's, and had 
pill-rolling tremor.  The Stelazine was decreased.  It was 
noted in March 1988 that he went off Stelazine and 
experienced spontaneous crying and was mad at everything.  He 
was restarted and shaking decreased but tongue movement was 
till present.  It was noted that he played the organ 
professionally, and bought and sold things.  In July 1988 it 
was noted that the veteran had talked to doctors for years, 
and now feels that he could get along satisfactorily on his 
medication.  He was aware of the side effects of Stelazine.  
A psychiatric progress note in November 1988 was to the 
effect he had PTSD symptoms, and no current evidence of 
psychosis.  He reported decompensation when he stopped 
Stelazine.  The plan was to discontinue Stelazine and 
continue Diazepam.  In December 1988 problems with medication 
were recorded, and the assessment was no evidence of 
psychosis.  It was noted in January 1989 that if the veteran 
did not show for an appointment at the end of January he 
would be discontinued as he reported having a private 
psychiatrist.  

A VA service treatment plan, of indeterminate date, noted 
that the 68 year old veteran followed by a private 
psychiatrist until 1987, and had recurrence of psychosis when 
discontinued from Stelazine.  He was well groomed but 
somewhat tremulous.  There was noted anxious mood with 
appropriate affect.  He was oriented in 3 spheres, memory was 
intact, and he had no hallucinations or delusions.  Insight 
and judgment were intact and he was competent.

The appellant, in a written statement in April 1993, detailed 
her assessment of the veteran from the time they met in 1991 
to his death in 1993.  She recalled the changes in his 
behavior and driving, and mental changes after he hit a 
pedestrian while driving in March 1992.  He became paranoid, 
and in July his organ playing deteriorated, and he was 
sleeping less.  He started passing blood but did not seem 
concerned, and did not want to VA for treatment because of 
medication problems in the past.  She reported his mental 
symptoms and the lack of help in managing the veteran, and 
described in detail his hospitalization in January 1993.  She 
told the doctors about the veteran's gun, his hallucinations, 
and paranoia but they would not give him Lorazepam.  She 
believed that if the VA had kept the veteran in the hospital 
he would be alive today.

Received in May 1993 was a copy of a letter from the 
appellant to Dr. Hodulik, dated January 7, 1993.  She 
reported his dosage of Lorazepam in the morning and evening, 
noting that the veteran did not sleep well and would sit on 
the edge of the bed and rock and "1/2 sleep."  It was noted 
that over 6 months before his Lorazepam as decreased and for 
4 or 5 months it was "hell for both of us."  The veteran 
was very paranoid, kept a gun in front of him, heard people, 
sees things, and called people day and night running up huge 
phone bills.  She had sent a letter to DMV (Department of 
Motor Vehicles) asking them to do something about the 
veteran's driving.  It was noted that on the present dosage 
of Lorazepam the veteran hallucinated more, and his paranoia 
was 90 percent better.  

Dr. Hodulik, in a certified statement dated in April 1993, 
reported that there were several medical problems which may 
have contributed to the veteran's death.  Number one was 
congestive heart failure.  The veteran had increased 
abdominal girth, shortness of breath and pedal edema.  His 
second problem was the renal system.  He had longstanding 
hematuria but had declined further work-up and so very well 
have had an obstructive uropathy, perhaps from cancer in the 
renal system contributing to his fluid gain and subsequent 
death.  The last concern was his mental status.  He had been 
having significant PTSD.  This had likely contributed to his 
decreased efforts at wanting to receive medical care.  
Reference was made to the appellant's letter of January 1993, 
and Lorazepam (Ativan) to help control his mood swings.  He 
was at the point were the appellant did not feel she could 
leave him alone, and he had increasing unreasonable demands.  
Delusions and instance on driving despite his physical and 
mental limitations in the last months of his life were noted.  
The veteran's mental and physical condition continued to 
deteriorate and actually got very bad towards the end of his 
life, and despite the appellant's efforts, the veteran was 
resistant to any further medical care.  

A certified statement from K. K., dated in April 1993, notes 
friendship with the veteran and his first spouse, and changes 
in the veteran prior to his death.  The affiant reported that 
the veteran would talk to him by phone and in person several 
time a week, and "I was not surprised at his passing away as 
he was extremely overweight and did not seem rational for 
several weeks."  

The appellant, in her substantive appeal in February 1994, 
reported that the veteran had not received proper care from 
the VA, that he should have been given his medication, and 
kept in the hospital.  She wrote that the veteran was 
irrational and uncontrollable when he insisted on being let 
out of the hospital.

Received as part of the October 1996 remand, were copies of 
medical records associated with treatment of the veteran to 
include the hospitalization in January 1993.  A medical 
certificate associated with the veteran's approach for 
hospitalization, dated January 11, 1993, at 1445 hours, noted 
that the veteran complained that his feet were swollen, and 
he was congested and having trouble breathing.

An ICU assessment sheet dated January 11, 1993, noted at 1800 
hours that the veteran was confused, gave inappropriate 
answers , was drowsy, and would fall asleep while speaking.  
It was commented that he rambled almost constantly, was 
confused and hallucinating.  An assessment sheet dated 
January 12, 1993, noted that at 0100 hours the veteran was 
alert but confused.  At 0840 hours he was alert and oriented 
in 3 spheres, and cooperative.  In a commentary section it 
was recorded that the veteran was refusing treatment by Dr. 
Zidd, stating "I don't have long to live anyway."  At 1644 
hours he left ICU AMA.  There were definite repeated attempts 
to encourage him to stay until medications could be filled.  
He signed out and left with his wife.

A psychiatric service consultation sheet, dated January 12, 
1993, noted that the case was discussed with Dr. Zidd, then 
the veteran and his wife were interviewed.  It was recorded 
that the veteran experienced heavy combat, was very nervous 
after service, took "much medication" and saw many 
psychiatrists.  Recently he was taking Lorazepam, with a 
lowered dosage and he did poorly on the low dose, 
hallucinating, paranoia, anxious, and unable to sleep.  On 
1milligram bid (twice daily) he did much better, with some 
symptoms but he did rest better and was less upset.  It was 
noted that the veteran talked clearly but used denial and 
said he could manage OK on his own.  His spouse told how 
upset he really gets.  The diagnosis was chronic PTSD with 
chronic anxiety, probable delirium.  It was recommended that 
he continue on his Lorazepam dosage as it has as few side 
affects as any and had a better profile for the veteran's age 
group.  It was noted that the examiner had talked to the 
veteran's daughter and she wanted the veteran to stay and 
would talk to him; however, "[h]e did not meet criteria for 
involuntary hold."  His prognosis was poor.

A progress note dated January 12, 1993, at 1620 hours, noted 
that the veteran refused to stay and the diagnosis of CHF  
and hematuria was discussed with him, and he refused further 
care and would follow-up with a local medical doctor.

A discharge form January 12, 1993, recorded that the veteran 
insisted on leaving, and he verbalized acknowledgment of 
consequence of leaving hospital at this time.  He was 
oriented to time, place and person.  His wife was at bedside 
and the veteran insisted on leaving.  The veteran refused to 
talk with his daughter.  He had been evaluated by psychiatry, 
and did not meet the criteria for "hold."  The veteran was 
informed of the need to for follow-up medical care.  The 
assessment was inadequate coping/unwillingness to comply with 
medical therapy.  He refused to wait for his medication, 
medication instruction sheets, and was adamant about leaving.

Per the October 1996 remand, the RO, in a letter to the 
appellant in December 1996, ask that she complete and return 
a Release of Authorization form for all records of private 
medical treatment for the veteran since 1972.  The appellant 
did not respond.

In September 1997 the claims file was reviewed by a VA 
physician, in regard to remand item number three, and the 
physician opined that at the time of the veteran's death, the 
only official diagnosis , according to DSM-IV would be a 
generalized anxiety disorder.  Further, if he had been given 
a through examination for PTSD , considering his military and 
medical history, he would have been diagnosed with PTSD, 
probably chronic and severe.  In regard to any relationship 
between the veteran's death and his service connected 
disability, including compliance with medical management, 
review of the records did not seem to show any causal link 
between his death and his psychiatric disorders.  Granted he 
was noncompliant with is diet, medications, and medical 
treatment, but it was not found that there was any indication 
that his psychiatric condition contributed to his death from 
physical causes.  Lastly, the examiner was asked to provided 
an opinion as to the impact of the veteran's psychiatric 
disabilities on his social and industrial adaptability.  It 
was noted that it would be pure speculation and there was 
insufficient evidence to assign a global assessment of 
functioning.
 
In October 1998 there was review of the veteran's claims file 
by a VA psychiatrist, per the October 1996 remand.  The 
examiner noted excerpts from the veteran's service and post-
service medical records, and concluded that with the 
veteran's symptoms of avoidance, distress of reminders of the 
war, nightmares of the war, reported decreased memory, 
persistent sense of guilt, and hyperautonomic reaction, the 
most likely diagnosis was post-traumatic stress disorder.  It 
was also found that while the veteran did suffer from 
anxiety, it was highly likely that his PTSD was related to 
his military service and that the PTSD was the more accurate 
and more specific diagnosis of his anxiety disorder. 

In regard to any relationship between the veteran's death and 
his service connected disability, including compliance with 
medical management, the examiner noted excerpts from the 
hospitalization records in January 1993, and found that at 
the time the veteran was making a rational plan to follow-up 
with another doctor and this was his voluntary prerogative.  
His choice was not related to his PTSD.  Unfortunately he did 
die, presumably secondary to medical reasons, "but again, he 
made a voluntary decision to leave the hospital, all be it 
against medical advice and his failure to comply with 
recommended treatment at a VA medical Center was not effected 
by mental disorder or PTSD according to the record.  With 
reference to the impact of the veteran's psychiatric 
disabilities on his social and industrial adaptability, the 
examiner noted that it was a very difficult as he had never 
interviewed the veteran, and he was past retirement age.  The 
record implied that he had worked in the past, was relatively 
silent on his social functioning but he did remarry, and the 
veteran's medical problems would have interfered 
significantly with his industrial adaptability.  To the best 
of the examiner's ability, a global assessment of functioning 
would be 60, related solely to his PTSD.  The veteran had few 
friends and moderate difficulty with social and occupational 
functioning.  It was noted that the entire evaluation was 
speculative as the veteran could not be interviewed.


Service Connection, Cause of Death

Based upon the appellant's evidentiary assertions and the 
medical opinion from Dr. Hodulik, on the basis of the current 
case law, which requires that this evidence be presumed to be 
true for the limited purpose of establishing a well grounded 
claim, the Board finds that the cause of death claim is well-
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board further finds that the VA has met its duty to 
assist by obtaining or attempting to obtain all relevant 
evidence.  The requirements mandated by 38 U.S.C.A. § 5107(a) 
have been fulfilled.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be he cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).

Analysis

The veteran's only service connected disability was a 
psychiatric disorder.  He died, at home, and there was no 
specific cause of death listed on the certificate of death.  
The certificate did show that significant contributory causes 
included obstructive uropathy thought to be carcinoma, and 
coronary artery disease.  It has neither been alleged nor 
medically demonstrated that the decades post service renal 
problems and heart problems were related to service.  The 
appellant speculates that the veteran never should have been 
allowed to leave the VA hospital in January 1993, and that he 
was deprived of medication for his mental disorder which 
somehow hastened his death.  While the Board does not doubt 
the appellant's sincerity in regard to her claim, she is not 
medically qualified to make a diagnosis or establish the 
etiology for the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Offered in support of the appellant's claim was the statement 
by Dr. Hodulik, in April 1993, which noted the veteran's 
congestive heart failure and renal problems.  Dr. Hodulik 
also reported that the veteran had significant PTSD, and that 
this likely (emphasis added) contributed to his decreased 
efforts at wanting to receive medical care.  This equivocal 
opinion was not accompanied by any specifics as to an 
instance of declined care instigated by PTSD, or specific 
PTSD symptoms that were responsible for refusing medical 
care.  The physician's medical specialty was not provided nor 
his experience or expertise with PTSD cases.

Apposite evidence contradicting Dr. Hodulik's vague and 
unsupported opinion includes the medical records from the 
veteran's hospitalization in January 1993 wherein the day he 
left he was alert, oriented in 3 spheres, and voluntarily 
declined further treatment, with no evidence that PTSD or 
anxiety neurosis was a factor in his decision.  He was aware 
of the consequences of his decision at the time he signed out 
of the hospital against medical advice, and psychiatric 
evaluation did not find that he met the criteria for 
involuntary hold.  

Additional contradictory evidence to Dr. Hodulik's opinion 
includes the opinions by VA physicians in September 1997, and 
October 1998.  On both occasions, after review of the claims 
file, they found no causal link between the veteran's 
service-connected psychiatric condition and his death.  The 
Board places the by far and away the greater probative value 
on the separate but congruent VA opinions in 1997 and 1998, 
as they are founded upon an actual review of the claims file, 
including the medical records for the veteran in 1992, and 
1993, and they are supported by a rational.  While the 
appellant may be competent to provide testimony on direct 
observations, such as her recollection of the veteran's 
actions, she is not shown nor contended to be other than a 
lay party, and thus she is not competent to render testimony 
concerning medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In regard to the appellant's testimony that the VA withheld 
medication from the veteran in January 1993, thereby 
contributing to his death, contemporaneous clinical records 
show that the veteran refused to wait for his medication when 
he voluntarily signed out against medical advise.  It is also 
for consideration that he was being prescribed medication by 
a private physician.

Other evidence in file, besides the appellants testimony, 
includes lay statements from friends and the son of the 
veteran attesting to changes in his personality, and a 
statement for a county service officer, noting that the 
veteran needed medical treatment.  This material does not 
show any relationship between the veteran's death and his 
service-connected disability and the veteran's physical 
problems were not reported to be related to service.  The 
veteran's daughter, who reported being in a nursing program, 
wrote that the veteran should not have been discontinued from 
his medication, and she believed that the veteran's 
personality changes affected his remaining years of living 
and ultimately cost him his life.  The record shows that the 
daughter was called in January 1993 when the veteran was 
hospitalized, to see if she could convince the veteran to 
remain hospitalized.  The record does not show that she was 
familiar with the records of hospitalization to include the 
attempts to have the veteran wait for his medication, or that 
her nurse's training qualified her to prescribe medication or 
diagnosis the cause of death.  It is not even clear that 
after the veteran remarried that she remained in personal 
contact with her father.  The record shows that he did refuse 
to talk to her when hospitalized, and her first hand 
knowledge appears limited.  Even assuming minimal probative 
weight was given to her evidence, it is far outweighed by the 
opinions provided by the two physicians who had the 
opportunity to review the record.

In summary, neither the immediate cause of the veteran's 
death, nor a significant condition contributing to death was 
related to either the veteran's active military service or to 
a service-connected disability.  A service-connected 
disability was neither the primary nor contributory cause of 
death.  The overwhelming weight of the evidence is against 
the claim and thus the benefit of the doubt doctrine is not 
for application.

In passing the Board notes that 38 U.S.C.A. § 1318 is not for 
application as the veteran never had a total rating in his 
lifetime, medical records have not been made available for a 
period of ten years before his death, and the claim for an 
increased rating, for accrued benefits set forth below, also 
mitigates against such an application.


Accrued Benefits, Increased Rating

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); Marcoux v. Brown, 10 
Vet. App. 3 (1996).  Here the veteran filed a claim for an 
increased evaluation for his psychiatric disorder in January 
1993, and the rating criteria for psychiatric disorder changed 
in November 1996.  However, the veteran died in February 1993, 
before the new regulations went into effect.  Compensation may 
not be awarded or increased, under any Act or administrative 
issue prior to the effective date of that Act or 
administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
DeSousa v. Gober, No. 96-001 (U.S. Vet. App. October 31, 
1997).  In this instance, the only rating criteria to be 
applied is that in effect at the time of the veteran's death, 
and prior to the change in regulations.

Except as otherwise provided, periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing rating or decisions, or 
those based on evidence in the file at date of death 
(hereafter in this section of this title referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual be 
paid to the veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 1998).

In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned. There are additional guidelines for evaluating 
PTSD, i.e., social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Note (1), 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision 38 U.S.C.A. 
§ 7104(D)(1)(West 1991).In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C. § 7104(c).  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Evaluation of the Acquired Psychiatric Disorder

At the outset the Board notes that medical evidence for the 
veteran's psychiatric disorder is limited.  The veteran did 
receive private psychiatric treatment for decades, and an 
attempt was made to secure those records but the appellant 
did not respond, and the Board has proceeded on the basis of 
the evidence of record as there is no indication that there 
are additional records which can be obtained without the 
appellant's cooperation.  The duty to assist is not a one-way 
street.  The claimant cannot passively wait when he or she 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

It has recently been established that the more appropriate 
designation of the veteran's service-connected acquired 
psychiatric disorder is PTSD.  The Board points out that both 
anxiety neurosis (the original designation of the veteran's 
service-connected psychiatric disability) and PTSD are rated 
on the same criteria, so the precise nomenclature of the 
service-connected disorder is moot at this point.  

The VA did treat the veteran briefly in 1987, 1988 and 1989, 
in part for his prostate problems, and side affects of 
medication prescribed by private physicians.  A VA treatment 
plan during the above period, when the veteran was reported 
to be 68 years old, noted that he was oriented in 3 spheres, 
had no hallucinations or delusions and his insight and 
judgment were intact.  In regard to the veteran's social and 
industrial adaptability, gleaned from the evidence in file, 
he was married, had a circle of friends, played the organ 
professionally, and swapped and traded items for additional 
income. While the veteran did divorce in 1992, he also 
married almost immediately, and apparently was capable of 
establishing social relationships.

When the veteran applied for an increased rating in 1992, a 
private medical provider noted that his main problems were 
physical, and he behaved fairly well in the clinic.  VA 
records in 1992 also show that the veteran's significant 
problems were physical.  In other words his psychiatric 
disorder was not the primary concern at the time. 

There are lay statements in file from the appellant, the 
veteran's family, and friends of the veteran, in regard to 
changes in the veteran's personality prior to his death.  It 
was alluded by family members that medication changes were 
the basis for the personality changes.  Of course, as lay 
parties, they are not competent to provide competent opinions 
as to medical causation.  The Board notes that the symptoms 
described, such as paranoia and hallucinations, have not been 
linked by a party with medical expertise to the service 
connected disability.  The problems, even as reported by the 
appellant, were also apparently acute, based in her view on 
changes in the veteran's medications.  This was apparent with 
the hospitalization in January 1993.

When hospitalized in January 1993, the veteran's main 
concerns were his physical problems to include problems 
breathing.  While hospitalized, according to the hospital 
records, it was found that he was also hallucinating and 
disoriented; however, when stabilized in the hospital 
environment, within hours after being admitted, he was alert, 
oriented, and cooperative, and psychiatric evaluation did not 
find grounds to hold the veteran against his will when he 
decided to leave the facility.

Finally, the October 1998 evaluation of the medical evidence 
resulted in an global assessment of 60 related solely to 
PTSD.  In other words, the service-connected disorder was 
productive of not more than moderate difficulty in social, or 
occupational functioning.  The physician pointed out that his 
opinion had to be deemed speculative as it was derived 
without a personal interview.  On the facts of this case, 
however, this medical opinion is the best that can be 
obtained and is clearly based on an overview of the evidence 
of record.  While the circumstances under which this opinion 
was obtained are not ideal, it was rendered by a party with 
medical expertise based on the actual record.  It clearly is 
not contradicted by the contemporaneous records.  
Accordingly, the Board finds this opinion is entitled to far, 
far greater probative value than any of the other evidence of 
record advanced to support the claim.  The appellant is 
competent to report symptoms but not to link symptoms to an 
underlying disability or to provide a medical opinion 
evaluating the degree of disability.  See Espiritu.  The 
Board finds that an overview of the evidence does not show 
severe social and industrial impairment, and a 70 percent 
rating is not warranted.  Given the above fundamental facts, 
the benefit of the doubt doctrine is not for application 
because the overwhelming weight of the evidence is against 
the claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits based on a claim for an evaluation in excess 
of 50 percent for an acquired psychiatric disorder classified 
as anxiety reaction is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

